Citation Nr: 1039678	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to increases in the "staged" ratings (of 20 percent 
prior to April 20, 2010, and 40 percent from that date) assigned 
for the Veteran's thoracic spine disability.  



WITNESSES AT HEARING ON APPEAL

Appellant & Fiancée



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from October 
1981 to October 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 rating 
decision by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office that, in pertinent part, granted 
service connection for the Veteran's thoracic spine disability, 
rated 20 percent, effective July 31, 2007.  In January 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was previously before the Board in March 2010, when it 
was remanded for additional development.  On remand, an August 
2010 rating decision increased the rating for the Veteran's 
thoracic spine disability to 40 percent, effective April 20, 
2010.  The Veteran has not expressed disagreement with the 
effective date assigned.  Accordingly, both "stages" of the 
rating remain on appeal.  

The August 2010 rating decision also granted service connection 
(and assigned separate 0 percent ratings, each) for neurological 
impairment (sciatic neuropathy of both lower extremities) 
secondary to the thoracic spine disability.  The Veteran has not 
expressed disagreement with the 10 percent ratings, and they are 
not before the Board.  

The matter of entitlement to a separate rating for 
neurological symptoms of the thoracic spine disability 
other than bilateral sciatic neuropathy is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any 
action on his part is required.  


FINDINGS OF FACT

1.  It is reasonably shown that throughout (since July 31, 2007) 
the Veteran's thoracic spine disability has been manifested by 
orthopedic manifestations of forward flexion limited to 30 
degrees; unfavorable ankylosis of the entire thoracolumbar spine 
or incapacitating episodes of intervertebral disc syndrome are 
not shown at any time during the appeal period.  

2.  The Veteran's thoracic spine surgical scar is shown to be 
painful.  


CONCLUSIONS OF LAW

1.  A 40 percent rating is warranted for the Veteran's thoracic 
spine disability for the entire period under consideration .  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes), 5241, 5243 
(2010).  

2.  A separate 10 percent rating is warranted for the thoracic 
spine surgical scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the rating decision on appeal granted service connection, and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of an increased initial 
rating, and an August 2010 supplemental SOC (SSOC) readjudicated 
the matter after further development was completed, awarding a 
"staged" increased rating.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not 
alleged that notice was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in October 2007, September 2009, 
and April 2010.  On review of the examination reports, the Board 
finds that the examinations adequate to adjudicate the matter at 
hand addressed herein.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist with respect to 
the matter that is finally addressed herein is met.  

B.	Factual Background

The Veteran's service treatment records show that in June 1997 he 
underwent a right thoracotomy, T8 rib resection, T7-T8, T8-T9, 
and T9-T10 discectomies, and T7-T10 spinal fusion due to evidence 
of herniated discs at T7-T8 and T8-T9.  

October 2007 VA treatment records note the Veteran's complaints 
of chronic back pain, aggravated by long periods of standing or 
sitting.  High doses of Motrin and Percocet seem to help.  He 
reported his pain at highest is an 8 (on a scale to 10).  He also 
reported that he occasionally wakes up with pain during the 
night, and is unable to sleep on his right side.  

On October 2007 VA examination, the Veteran complained of 
moderate constant pain of his thoracic spine, described as a 
burning pain with numbness, tingling, weakness, and fatigue, but 
no functional loss.  He had a mild antalgic gait, and did not use 
a cane, crutches, a walker, braces, or a wheelchair.  He reported 
that he works as an attendant.  He indicated that he has 
difficulty with prolonged sitting (more than two hours), standing 
for more than four hours, walking more than two hours, and 
lifting more than 100 pounds due to his thoracic spine.  On 
physical examination, the Veteran denied flare-ups of his 
thoracic spine disability.  Mild spasms and mild tenderness were 
noted, but no weakness.  Neurological examination for both 
sensory and motor function was normal.  He denied any 
incapacitating episodes during a 12-month period.  There was a 
diagonal surgical scar on the right which measures approximately 
25cm in length and 0.5cm in width; the scar was asymptomatic on 
examination.  

VA treatment records from December 2007 to April 2008 include a 
January 2008 neurology consultation report that notes the 
Veteran's gait was normal and that he could support his weight on 
his heels and toes.  It was noted he had a well-healed surgical 
scar over his right ribs posteriorly, no spine or sciatic notch 
tenderness, and no paraspinous muscle spasm.  The diagnosis was 
suspected thoracic myelopathy at the region of his herniated 
thoracic discs/fusion site.  

VA treatment records from June 2008 to September 2009 include a 
September 2009 report noting there was no tenderness to palpation 
throughout the cervical, thoracic, lumbar and sacral spine.  The 
Veteran's gait was normal.  He reported feeling slightly unstable 
while walking although there was no clinical evidence of weakness 
or gait instability.  

On September 2009 VA examination, it was noted that the Veteran 
worked as a machine operator (operating a forklift) in a 
warehouse.  He complained of pain where the right T8 rib was 
removed, and noted that sitting more than one hour would cause 
right lower thoracic pain which required him to change position 
and stretch and stand to relieve the discomfort.  His gait was 
normal without assistive devices.  He reported that after sitting 
for 30 to 60 minutes, he had pain that is relieved by taking a 
break (from work and sitting in the forklift) and stretching.  He 
also indicated that at work if he has to lift a box that weighs 
more than 35 pounds he gets assistance from a co-worker.  He 
indicated that he was limited in his activities of daily living 
due to the thoracic spine disability (e.g., unable to play 
football or any contact sport, or pick up his 2-year old 
grandson).  Rainy weather caused increased pain.  He denied any 
incapacitating episodes in the past 12 months.  On physical 
examination, there was no tenderness to palpation over the 
thoracic spine and no palpable thoracic spinal muscle spasm.  The 
examiner noted a 9.5 inch scar over the right eighth rib that 
follows the course of the rib.  The scar is well-healed and 
painful to palpation; the scar was not adherent to underlying 
tissue and was superficial; it did not cause limitation of motion 
or function.  The diagnoses included status post right T8 rib 
resection with painful scar residual.  

At the January 2010 Travel Board hearing, the Veteran indicated 
that his thoracic spine disability affects his ability to work as 
a machine operator, causing spasms in his legs after sitting for 
more than an hour or two, and requiring him to take a quick break 
and stand up and stretch.  He also reported that he is unable to 
sit for long periods of time at home.  

On April 2010 VA examination, the Veteran reported tightness, 
stiffness and achiness in the muscles of his lower back.  He 
reported he can walk without restriction, but with pain.  Range 
of motion studies revealed forward flexion from 0 to 30 degrees; 
extension 0 to 10 degrees; lateral rotation 0 to 20 degrees, 
bilaterally; lateral flexion 0 to 20 degrees, bilaterally.  The 
Veteran denied any incapacitating episodes in the last 12 months.  
The diagnoses included thoracic spine fusion with intercostals 
neuralgia - moderate severity of the right side.  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  "Staged" ratings have been assigned for the 
Veteran's service-connected thoracic spine disability by the RO, 
and, as noted, both "stages" are under consideration.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.  

The Veteran's service-connected thoracic spine disability may be 
rated under Codes 5241 (for spinal fusion) or 5243 (for 
intervertebral disc syndrome (IDS)).  Code 5241 provides for 
rating based on the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula); Code 5243 provides for 
rating under the General Formula or based on incapacitating 
episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 20 percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
when forward flexion is limited to 30 degrees or less, or there 
is favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

There are several notes following the General Formula criteria, 
which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.  

Under Code 5243, a 40 percent rating based on incapacitating 
episodes is warranted if such episodes had a total duration of at 
least four weeks but less than six weeks, during the past 12 
months.  A (maximum) 60 percent rating is warranted when 
incapacitating episodes had a total duration of at least six 
weeks during the past 12 months.  Note (1) following Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  
As noted above, an August 2010 rating decision granted an 
increased 40 percent rating for the Veteran's thoracic spine 
disability effective from April 20, 2010.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that a 40 percent 
rating is warranted for the thoracic spine disability throughout 
since July 31, 2007.  The effective date of the "staged" 
increase assigned was based on a finding that an April 20, 2010 
VA examination found forward flexion limited to 30 degrees.  
Significantly, range of motion studies were not performed on the 
earlier October 2007 and September 2009 VA examinations (perhaps 
because of the nature of the surgery performed to alleviate the 
back disability, i.e., fusion), and there is no evidence of an 
intercurrent injury.  Given the nature of the surgical procedure 
it is reasonable that limitation of forward flexion to 30 degrees 
was present throughout the period under consideration.  
Consequently, the 40 percent rating is warranted for the entire 
period.   

The Board has also considered whether a still higher (50 percent) 
schedular rating is warranted.  Under the General Formula, a 
rating for orthopedic symptoms in excess of 40 percent would be 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  While the T7-T10 segments of the spine have 
been fused (and consequently, that portion of the spine is 
ankylosed), unfavorable ankylosis of the entire thoracolumbar 
spine is not shown.  Consequently, a 50 percent rating on that 
basis is not warranted.  

Furthermore, it is neither shown nor alleged that at any time 
during the appeal period the Veteran was placed on bed-rest by a 
medical provider.  Notably, on October 2007, September 2009, and 
April 2010 examination, he reported that his disability had not 
resulted in any incapacitating episodes.  Consequently, a higher 
rating based on incapacitating episodes is not shown.  

Surgical Scar

Surgery for the Veteran's service-connected postoperative 
thoracic spine disability produced a surgical scar, and the Board 
finds that a separate rating for the scar (i.e., the scar from 
the T8 rib resection) is appropriate.  Code 7804 provides for a 
10 percent rating for a superficial scars that is painful.  On 
September 2009 VA examination, the examiner found a 9.5 inch-long 
scar over the right eighth rib that follows the course of the 
rib, and was painful to palpation.  Thus, the Veteran is eligible 
for a separate rating his surgical scar under 38 C.F.R. § 4.118, 
Code 7804.  (Effective date subject to initial determination by 
the RO.)

The Board notes that notes to the General Formula provide that 
neurological symptoms are to be separately rated.  The RO has 
done so with respect to bilateral sciatic neuropathy; the Veteran 
has not disagreed with such ratings.  The matter of a separate 
rating for other neurological symptoms is addressed in the remand 
below.

Extraschedular Consideration

The Board has also considered whether referral for consideration 
of an extraschedular rating is indicated.  Inasmuch as all 
orthopedic symptoms of the Veteran's thoracic spine disability 
(and the associated functional impairment described) are fully 
encompassed by the schedular criteria for a 40 percent rating, 
those criteria are not inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  Finally, the Board notes that 
the Veteran is employed, and the matter of entitlement to a total 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 40 percent rating is granted for orthopedic manifestations of 
the Veteran's thoracic spine disability from the earlier 
effective date of July 31, 2007, subject to the regulations 
governing payment of monetary awards.  

A separate 10 percent rating is granted for the Veteran's 
thoracic surgical scar, subject to the regulations governing 
payment of monetary awards.  



REMAND

Note (1) following the General Formula provides that associated 
neurologic abnormalities are to be separately rated.  The RO has 
awarded service connection and separate ratings for sciatic 
neuropathy of both lower extremities as neurological 
manifestations of his back disability.  However, VA treatment 
records note complaints of urinary frequency, and of fecal 
incontinence.  On September 2009 the Veteran reported that he has 
bowel movements with a sense of urgency (he must rapidly find a 
toilet or he experiences fecal incontinence).  He also reported 
urinating as often as every hour.  And at the January 2010 Travel 
Board hearing, the Veteran's fiancée also reported the Veteran 
has experienced fecal incontinence.   It is alleged that these 
bladder/bowel complaints are neurological manifestations of the 
service connected thoracic spine disability.

The Board's March 2010 remand specifically cited to some of the 
above-noted complaints, and directed that the VA examination 
requested specifically address such [bowel incontinence] 
complaints.  As the examination did not do so, further 
development of the medical evidence in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by a neurologist to 
determine whether or not he has bowel 
and/or bladder control impairment that is 
a neurological manifestation of his 
service-connected thoracic spine 
disability.  The Veteran's claims file, to 
include this remand, must be reviewed by 
the examiner in conjunction with the 
examination.  A complete medical history 
should be elicited, and any indicated 
tests and studies should be completed.  
Based on examination of the Veteran and 
review of the record, the examiner must 
provide an opinion responding to the 
following:

(a)	Does the Veteran have neurological 
manifestations of his service-connected 
thoracic spine disability that involve 
impairment of bowel or bladder control?
(b)	If so, please describe in detail the 
severity/extent of such manifestations.

The examiner must explain the rationale 
for all opinions.

2.  The RO should then readjudicate the 
matter of whether a separate compensable 
rating is warranted for neurologic 
symptoms of bowel and bladder control 
problems associated with the thoracic 
spine disability.  If such benefit is 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This matter must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


